ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on
December 23rd 2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art is Reider (US 6,071,223).
Reider discloses detecting the presence and location of fanfold creases (I, O; col. 9 ll. 54-56, 66-67, col. 10 ll. 1-6).
Reider fails to disclose distinguishing between the presence and location of a fanfold crease, AND movement of the sheet
Regarding claim 13, the most relevant prior art is Reider (US 6,071,223).
Reider discloses detecting the presence and location of fanfold creases (I, O; col. 9 ll. 54-56, 66-67, col. 10 ll. 1-6).
Reider fails to disclose distinguishing between the presence and location of a fanfold crease, AND movement of the sheet
Regarding claim 17, the cited prior art fails to disclose or make obvious “predicting the location of a subsequent fanfold crease.” The most relevant prior art 
Regarding claim 21, the most relevant prior art is Reider (US 6,071,223).
Reider discloses detecting the presence and location of fanfold creases (I, O; col. 9 ll. 54-56, 66-67, col. 10 ll. 1-6).
Reider fails to disclose distinguishing between the presence and location of a fanfold crease, AND movement of the sheet
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information 
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731